Name: Council Regulation (EC) No 1690/2004 of 24 September 2004 amending Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001 as regards the conditions for the re-exportation and re-dispatch of products covered by the specific supply arrangements
 Type: Regulation
 Subject Matter: trade;  agricultural policy;  cooperation policy;  agricultural activity;  regions of EU Member States;  overseas countries and territories
 Date Published: nan

 1.10.2004 EN Official Journal of the European Union L 305/1 COUNCIL REGULATION (EC) No 1690/2004 of 24 September 2004 amending Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001 as regards the conditions for the re-exportation and re-dispatch of products covered by the specific supply arrangements THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 37(2) and 299(2) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) Council Regulation (EC) No 1452/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the French overseas departments (FOD), amending Directive 72/462/EEC and repealing Regulations (EEC) No 525/77 and (EEC) No 3763/91 (Poseidom) (2), Council Regulation (EC) No 1453/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the Azores and Madeira and repealing Regulation (EEC) No 1600/92 (Poseima) (3), and Council Regulation (EC) No 1454/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the Canary Islands and repealing Regulation (EEC) No 1601/92 (Poseican) (4) prohibiting the re-exportation and re-dispatch of products covered by specific supply arrangements, save in a few exceptional cases. (2) Regulations (EC) Nos 1452/2001 and 1453/2001 authorise exports of processed products to third countries in order to encourage regional trade and traditional consignments of processed products. (3) Regulation (EC) No 1454/2001 authorises traditional exports and consignments of processed products. It also authorises exports of products in their unprocessed state or products resulting from local packaging of such products, under certain conditions to be laid down by the Commission, including reimbursement of aid or payment of import duties. (4) In order to allow economic activity to be developed in the outermost regions, the exportation or dispatch of products covered by specific supply arrangements should be authorised after the aid has been reimbursed or import duties have been paid. (5) Since trade in products covered by specific supply arrangements between the Azores and Madeira has resulted in some speculative transactions, it is proposed that such trade in products covered by the specific supply arrangements be restricted only to products processed in these outermost regions. (6) Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Article 3(5) of Regulation (EC) No 1452/2001 is hereby replaced by the following: 5. Products covered by the specific supply arrangements may be re-exported to third countries or re-dispatched to the rest of the Community only on the conditions laid down by the Commission under the procedure referred to in Article 23(2). These conditions shall include in particular reimbursement of the aid received under the specific supply arrangements for the products referred to in paragraph 2 or payment of import duties on the products referred to in paragraph 1. This restriction shall not apply to trade flows between the FOD. The restriction referred to in the first subparagraph shall not apply to products which are processed in the FOD and contain raw materials covered by the special supply arrangements, where those products: (a) are exported in the context of traditional exports or regional trade from the FOD to third countries, or (b) are dispatched in the context of traditional consignments from the FOD to the rest of the Community. No export refund shall be granted for the products referred to in the second subparagraph. Article 2 Article 3(5) of Regulation (EC) No 1453/2001 is hereby replaced by the following: 5. Products covered by the specific supply arrangements may be re-exported to third countries or re-dispatched to the rest of the Community only on the conditions laid down by the Commission under the procedure referred to in Article 35(2). These conditions shall include in particular reimbursement of the aid received under the specific supply arrangements for the products referred to in paragraph 2 or payment of import duties on the products referred to in paragraph 1. The restriction referred to in the first subparagraph shall not apply to products which are processed in the regions of the Azores or Madeira and contain raw materials covered by the special supply arrangements, where those products: (a) are exported in the context of traditional exports or regional trade from the Azores or Madeira to third countries, or (b) are dispatched in the context of: (i) traditional consignments from the Azores or Madeira to the rest of the Community, or (ii) trade flows between the Azores and Madeira. No export refund shall be granted for the products referred to in the second subparagraph. Article 3 Article 3(5) of Regulation (EC) No 1454/2001 is hereby replaced by the following: 5. Products covered by the specific supply arrangements may be re-exported to third countries or re-dispatched to the rest of the Community only on the conditions laid down by the Commission under the procedure referred to in Article 21(2). These conditions shall include in particular reimbursement of the aid received under the specific supply arrangements for the products referred to in paragraph 2 or payment of import duties on the products referred to in paragraph 1. The restriction referred to in the first subparagraph shall not apply to products which are processed in the Canary Islands and contain raw materials covered by the special supply arrangements, where those products: (a) are exported in the context of traditional exports from the Canary Islands to third countries, or (b) are dispatched in the context of traditional consignments from the Canary Islands to the rest of the Community. No export refund shall be granted for the products referred to in the second subparagraph. Article 4 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 September 2004. For the Council The President L. J. BRINKHORST (1) Opinion delivered on 21 April 2004 (not yet published in the Official Journal). (2) OJ L 198, 21.7.2001, p. 11. Regulation amended by Regulation (EC) No 1782/2003 (OJ L 270, 21.10.2003, p. 1). (3) OJ L 198, 21.7.2001, p. 26. Regulation as last amended by Regulation (EC) No 55/2004 (OJ L 8, 14.1.2004, p. 1). (4) OJ L 198, 21.7.2001, p. 45. Regulation as last amended by Regulation (EC) No 1782/2003.